NO. 12-19-00308-CR

                            IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

 LONDEN JACOB BINDER,                                §      APPEAL FROM THE 294TH
 APPELLANT

 V.                                                  §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                            §      VAN ZANDT COUNTY, TEXAS

                                    MEMORANDUM OPINION
                                        PER CURIAM
          Londen Jacob Binder pleaded “guilty” to arson. The trial court signed an order of deferred
adjudication and placed Appellant on community supervision for ten years.                  The State
subsequently filed a motion to adjudicate guilt. The trial court found Appellant “guilty” of arson
and sentenced him to imprisonment for four years. Appellant filed a notice of appeal.
          The clerk’s record has been filed. The trial court’s certification states that Appellant
“waived the right of appeal at the time he was sentenced to probation.” The certification is signed
by Appellant and his counsel. See TEX. R. APP. P. 25.2(d). The clerk’s record contains a waiver
of appeal signed by Appellant at the time he was placed on deferred adjudication community
supervision and does not otherwise indicate the trial court gave Appellant permission to appeal.
See id.
          When the defendant is the appellant, the record must include the trial court’s certification
of the defendant’s right of appeal. Id. This Court must dismiss an appeal “if a certification that
shows the defendant has the right of appeal has not been made part of the record.” Id. Based on
our review of the record, the trial court’s certification appears to accurately state that Appellant
does not have the right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005)
(holding that court of appeals should review clerk’s record to determine whether trial court’s
certification is accurate). This Court must dismiss an appeal “if a certification that shows the
defendant has the right of appeal has not been made part of the record.” TEX. R. APP. P. 25.2(d).
Because the trial court did not grant Appellant the right to appeal his conviction, we dismiss the
appeal.
Opinion delivered November 27, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 27, 2019


                                         NO. 12-19-00308-CR


                                    LONDEN JACOB BINDER,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 294th District Court
                      of Van Zandt County, Texas (Tr.Ct.No. CR17-00218)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.